DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented and pending in the application.

Allowable Subject Matter
Claims13-20 are allowable over the prior art of record.

Claims 2-3, 5-6, 8-9, & 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1;
In line 6, the phrase “does not belong to memory specified by the host for the virtual device” lacks proper and clear antecedent basis (i.e., who or what defined or programmed the exclusions/belonging of the memory specification?).
In line 9, the phrase “data of the first application is written to the shared memory” lacks proper and clear antecedent basis.
In line 14, the phrase “specified by the first application” lacks proper and clear antecedent basis.

In claim 7;
In line 9, the intended meanings of “such that” & “obtains” are vague and indefinite for connection narrow and broad limitations without supporting details; therefore, the clear mete and bounds cannot be properly determined (i.e., who is providing the data to the second application?).	
In line 11, the phrase “shared memory is used by the second application” lacks proper and clear antecedent basis; in addition, it is unclear, unstated and unsupported as to phrase is functionally, structurally and/or operationally interconnected to the “receiving” & “writing” method of lines 1-10.
In line 14, the phrase “memory specified by the host” lacks proper and clear antecedent basis; in addition, it is unclear, unstated and unsupported as to the phrase is functionally, structurally and/or operationally interconnected to the “receiving” & “writing” method of lines 1-10.
In line 15, the phrase “shared agent independent of the virtual device is disposed on the host” lacks proper and clear antecedent basis; in addition, it is unclear, unstated and unsupported as to the phrase is functionally, structurally and/or operationally interconnected to the “receiving” & “writing” method of lines 1-10.
In line 16, the phrase “specified by the second application” lacks proper and clear antecedent basis; in addition, it is unclear, unstated and unsupported as to the phrase is functionally, structurally and/or operationally interconnected to the “receiving” & “writing” method of lines 1-10.
In lines 11-16, it is unclear, unstated and unsupported as to the how the “wherein” causes are functionally, structurally and/or operationally interconnected to the “receiving” & “writing” method of lines 1-10.
In claim 7, the functional, structural and/or operational inter-coupling between the claimed “receiving”, “writing”, “shared agent”, “shared memory”, “first application”, “second application”, virtual device”, “host”, memory specified by the host” & “sharing party” are unclear, unstated and unsupported by the recited claimed invention; therefore, the clear metes and bounds of the recited claimed invention cannot be property determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 4, 7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin et al. (US 20150089010 A1).
After careful consideration & search of the present application, the examiner finds the prior art of record provided by the applicant represents well-known technology in the art/field of the recited claimed invention; in addition, the examiner cited references also shows well-known teachings in the art/field of the recited claimed invention; one of the examiner cited reference (i.e., Bhabbur US 2019/0141041 A1) discloses such well-known teachings related to the recited claimed invention.  The applicant should carefully consider the above references as well as the cited references of the examiner.
As beset understood by the examiner due to the numerous unclarities and indefiniteness of the recited claimed inventio, the Tsirkin reference teaches the functionally equivalent limitations of the recited claimed invention when the examiner applies Broadest Reasonable Interpretations as follows: 
Claims 1, 4, 7 & 10
			Tsirkin Reference Teachings

Teachings of figure 1, par. 25, “agent 125 running on original host computer system 100 may detect that a memory has been modified by virtual machine 170A. Response to detecting the memory block modification, … agent 125 may designate the modified memory block to be RDMA-transferred to destination host computer system 120”
determining, by the shared agent, whether data of the first application is written to the shared memory;
Teachings of figure 1, par. 25, “agent 125 running on original host computer system 100 may detect that a memory has been modified by virtual machine 170A”
reading, by the shared agent, the data from the shared memory after the data of the first application is written to the shared memory; and 
Teachings of figure 1, par. 25, “agent 125 may append a reference to the modified memory block to a data structure containing references to memory blocks to be transferred to the destination host computer system”   
sending the data to a second application, wherein the second application is a data sharing party specified by the first application.  
Teachings of figure 1, par. 26, “agent may select, from the plurality of memory block designated for RDMA transfer, a memory block and initiate the RDMA transfer of the selected memory block to the destination computer system”

4. (Currently Amended) The method 
Teachings of figure 1, par. 26, “agent may select, from the plurality of memory block designated for RDMA transfer, a memory block and initiate the RDMA transfer of the selected memory block to the destination computer system”

7. (Currently Amended) A communication method comprising: 
receiving, by a shared agent, data from a first application; and writing, by the shared agent, the data to shared memory such that a second application obtains the data, wherein the shared memory is used by the second application,
Teachings of figure 1, par. 23, “agent 125 may manage copying … including a plurality of memory pages 140, from local host 100 to remote host 120 while virtual machine 170A is still running on local host 110”
wherein the second application runs on a virtual device, wherein the virtual device is located on a host, the shared memory belongs to a part of memory of the host and does not belong to memory specified by the host for the virtual device, 
Teachings of figure 1, par. 26, “agent may select, from the plurality of memory block designated for RDMA transfer, a memory block and initiate the RDMA transfer of the selected memory block to the destination computer system”
wherein the shared agent independent of the virtual device is disposed on the host, and 
wherein the first application is a data sharing party specified by the second application.  
Teachings of figure 1, par. 21, “local process initiating RDMA write operation may specify a local address and a remote address”

10. (Currently Amended) The method of claim 7, wherein receiving the data from the first application comprises receiving the data from the first application in a remote direct memory access manner.  
Teachings of figure 1, par. 26, “agent may select, from the plurality of memory block designated for RDMA transfer, a memory block and initiate the RDMA transfer of the selected memory block to the destination computer system”

As can be seen from the above detailed teachings, the Tsirkin reference does not expressly or identically labels the claimed “agent” as “shared agent”; however, as can be seen from the above detailed teachings, the “agent” of the Tsirkin reference does function substantially identical or functionally equivalent to the claimed “shared agent”; therefore, it would have been obvious to one having 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181